Title: To Benjamin Franklin from Francis Childs, 13 November 1784
From: Childs, Francis
To: Franklin, Benjamin


				
					Honored Sir,
					New York, Nov. 13. 1784—
				
				I importuned you some time since with a Letter which I am fearful may have miscarried, & shall therefore trouble you with a recapitulation.— Therein I mentioned the safe arrival of Mr. Jay, & the satisfaction his presence afforded not only to me, but to his Countrymen in General. I Likewise mentioned to you the joyful information I received from him, that from you thro his means, I was to be furnished with a sett of Types to the amount of £100. Sterling.— A Sum sufficient to Establish any Industrious Man.— The Demand I have for them is great, as with the Press I had the honor to receive, I could not obtain any Types.— Delaying an affair of so much Consequence to me, as that of setting up in business, may greatly injure me,

loosing perhaps, a Chance of being Established in this City to advantage.— Mr. Jay who is now at Congress, as a Member from this State, & Secretary of Foreign Affairs. before he left this City, told me to make use of his name in writing to you,—that he was much dissappointed in not receiving a Line from you since he had Left you & was at a loss what to conjecture respecting the Types not being arrived.
				Perhaps it may be necessary to inform you that Types sent to America require a Greater proportion of Roman Capital (S’s) (C’s) & (A’s), than what has heretofore been customary;— Also the Italic Capital, (J).— I think that a Quantity of Types sent out for Sale would command a tolerable profit, & should you be inclined to send them to this City I shall be ambitious to promote your interest.— Long Primer. & English, & Burgeoice & Pica, are the principal Founts,—in use excepting those which require to be Larger for ornamenting work.
				Printing Presses are made here to answer every expectation & generally Cost about £40. Currency.—tho’ they are deficient in Point of Beauty.— I shall Submit to your Superior Judgement, Whether, Burgeoice, Pica Great & Small. or Small Pica & English. in preference, Great Primer, Paragon or Double Pica, Double English, Lean & full faced Cannon, 4. 5 & 6 Line Pica Capitals & Lower Case;—including two Line Letters to each Fount.— Flowers. Space Rules, And Almanack Signs added, would not make an elegible Office, within the Limit of the £100.—
				Wishing you Health & Happiness, It gives me great pleasure that I have the honor to subscribe myself with Gratitude, Honored Sir Your Most obliged, And Obedient Servant,
				
					Francis Child.—
					His Excellency Benjamin Franklin. Esqr.
				
			 
				Addressed: His Excellency / Benjamin Franklin Esqr. / At. Passey / Near— Paris—
			